DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Request for Continued Examination (RCE) on 01/28/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
15. (Currently amended) A current-mode-control switching power supply device, comprising: a controller including the switching regulator control circuit of claim 13, the current- mode switching power supply device further including: the first switch having the first terminal thereof connected to the first application terminal to which the input voltage is applied; the second switch having the first terminal thereof connected to the second terminal of the first switch and having the second terminal thereof connected to the second application terminal to which the voltage lower than the input voltage is applied; a current sensor configured to sense the current through the second switch; and the overcurrent sensor configured to sense the overcurrent through the second switch, wherein the controller is configured to control the first and second switches according to the current sensed by the current sensor, and wherein the controller includes a slope voltage generator configured to accumulate information on the current sensed by the current sensor during a predetermined period in which the first switch is OFF to generate a slope voltage based on the accumulated information on the current, the 
24. (Currently amended) A current-mode-control switching power supply device, comprising: a controller including the switching regulator control circuit of claim 14, the current-mode switching power supply device further including: the first switch having the first terminal thereof connected to the first application terminal to which the input voltage is applied; the second switch having the first terminal thereof connected to the second terminal of the first switch and having the second terminal thereof connected to the second application terminal to which the voltage lower than the input voltage is applied; a current sensor configured to sense the current through the second switch; and the overcurrent sensor configured to sense the overcurrent through the second switch, wherein the controller is configured to control the first and second switches according to the current sensed by the current sensor, and wherein the controller includes a slope voltage generator configured to accumulate information on the current sensed by the current sensor during a predetermined period in which the first switch is OFF to generate a slope voltage based on the accumulated information on the current, the controller being configured to control the first and second switches according to the slope voltage.
Allowable Subject Matter
Claims 3-6, 10, 11 and 13-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 5, an overcurrent sensor configured to sense an overcurrent through the second switch based on a potential difference between the first terminal and the second terminal of the second switch, the switching regulator control circuit generating a switching signal for controlling ON/OFF operation of the first switch, the switching regulator control circuit 
Regarding claim 6, an overcurrent sensor configured to sense an overcurrent through the second switch based on a potential difference between the first terminal and the second terminal of the second switch, the switching regulator control circuit generating a switching signal for controlling ON/OFF operation of the first switch, the switching regulator control circuit comprising: a fault detector configured to detect, based on a duty ratio of the switching signal or a variable correlated to the duty ratio and included in a control signal used to generate the switching signal, a fault state where the duty ratio falls outside a normal modulation range; and a fault protector configured to stop switching of the first switch to turn the first switch OFF when the fault detector detects the fault state, wherein: the switching regulator control circuit is configured to inhibit any pulse from occurring in the switching signal during a period in which an overcurrent is sensed by the overcurrent sensor, the fault detector is configured to detect the fault state when n or more pulses with a pulseApplication No. : 16/669,091Filed: October 30, 2019 Page: 4of15width outside a normal range occur in the switching signal within m switching periods of normal operation (where n is a non-zero natural 
Regarding claim 13, an overcurrent sensor configured to sense an overcurrent through the second switch and configured to monitor a potential difference between the first and second terminals of the second switch, the switching regulator control circuit generating a switching signal for controlling ON/OFF operation of the first switch, wherein the switching regulator control circuit comprises: a fault detector configured to detect, based on a duty ratio of the switching signal or a variable correlated to the duty ratio and included in a control signal used to generate the switching signal, a fault state where the duty ratio falls outside a normal modulation range; and a fault protector configured to stop the switching of the first switch to turn the first switch OFF when the fault detector detects the fault state, wherein: the switching regulator control circuit is configured to inhibit any pulse from occurring in the switching signal during a period in which an overcurrent is sensed by the overcurrent sensor, the switching regulator control circuit is configured to limit an upper limit of a pulse width of the switching signal to a fixed width, and a plurality of values are set as the fixed width, and any one of the plurality of values can be selected as the fixed width; 
Regarding claim 14, an overcurrent sensor configured to sense an overcurrent through the second switch and configured to monitor a potential difference between the first and second terminals of the second switch, the switching regulator control circuit generating a switching signal for controlling ON/OFF operation of the first switch, wherein the switching regulator control circuit comprises: a fault detector configured to detect, based on a duty ratio of the switching signal or a variable correlated to the duty ratio and included in a control signal used to generate the switching signal, a fault state where the duty ratio falls outside a normal 
 In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/C.O.R. /
Examiner, Art Unit 2839

	
	



	/THIENVU V TRAN/                                              Supervisory Patent Examiner, Art Unit 2839